Case 2:19-cv-14332-RLR Document 7 Entered on FLSD Docket 10/15/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 19-14332-CIV-ROSENBERG/MAYNARD

 DAVID POSCHMANN,

                Plaintiff,
 v.

 6080 COLLINS MANAGER, LLC

             Defendant.
 __________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff, by and through his undersigned counsel, hereby dismisses this action with

 prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) with each side to bear his/its

 own fees and costs except as otherwise agreed.

        Dated: October 15, 2019
                                                      s/Drew Levitt
                                                      Drew M. Levitt
                                                      Florida Bar No. 782246
                                                      drewmlevitt@gmail.com
                                                      Lee D. Sarkin, Esq.
                                                      Florida Bar No. 962848
                                                      Lsarkin@aol.com
                                                      4700 N.W. Boca Raton Boulevard
                                                      Suite 302
                                                      Boca Raton, Florida 33431
                                                      Telephone (561) 994-6922
                                                      Attorneys for Plaintiff




                                                  1
